Exhibit 10.1

SEPARATION AGREEMENT

This Separation Agreement (the “Separation Agreement”) is made and entered into
between Albert P. L. Stroucken (the “Executive”) and H.B. Fuller Company (the
“Company”) this 20th day of November, 2006.

WHEREAS, Executive and the Company are parties to an Employment Agreement dated
as of March 30, 2004 (the “Employment Agreement”); and

WHEREAS, the Employment Agreement was adopted for a term ending on March 31,
2007; and

WHEREAS, Executive advised the Company that he did not intend either to extend
the term of the Employment Agreement following its scheduled expiration on
March 31, 2007 or to negotiate a new employment agreement; and

WHEREAS, in light of the foregoing, Executive and the Company have engaged in
comprehensive discussions concerning Executive’s separation from employment and
the timing thereof, and have arrived at the following arrangement establishing
their respective rights and obligations, including a reduction of Four million
dollars ($4,000,000.00) from payments and benefits Executive otherwise would
have received in connection with Executive’s separation from the Company,
intending to resolve all issues, differences and actual or potential claims
between them including, but not limited to, any claims that might arise out of
the Employment Agreement;

NOW, THEREFORE, in consideration of the mutual promises contained herein,
Executive and the Company agree as follows:

1. Resignation. Executive’s resignation from his positions of Chairman of the
Board, President, Chief Executive Officer and director of the Company shall be
effective as of

 

1



--------------------------------------------------------------------------------

the close of business on Friday, December 1, 2006 (the “Separation Date”).
Executive shall continue to receive his current Base Salary through the
Separation Date, at which point his employment shall terminate.

2. Executive Plans. Notwithstanding Executive’s resignation as of the Separation
Date, the Company shall pay to Executive an amount equal to the value of such
Performance Unit Awards (“PUP”) and Covered Employee Annual Incentive Awards
(Short Term Incentive Plan) as would otherwise have been payable to Executive
under the terms of the Company’s Annual and Long-Term Incentive Plan for the
Plan Year ending December 2, 2006 (the “Plan”) and Executive’s Award Agreement.
The payment(s) shall be made to Executive at the same time(s) as payments are
made to other participants under the terms of the Plan, but in no event later
than March 15, 2007.

3. Stock and Stock Options. All shares of restricted stock and stock options
granted to Executive that by their terms remain unvested on the Separation Date
shall become fully vested as of the Separation Date. In addition, the expiration
date of all stock options granted to Executive that by their terms remain
unvested on the Separation Date shall be extended from the Separation Date until
the close of business on February 1, 2007.

4. Retirement Benefit Plans. Executive’s eligibility to participate in the
Company’s pension and 401(k) retirement savings plans shall cease as of the
Separation Date, but Executive shall be entitled to receive the value of his
vested accounts or benefits pursuant to the applicable terms of each such plan.

5. SERP. Executive’s eligibility to participate in his Supplemental Executive
Retirement Plan (“SERP”) shall cease as of the Separation Date and the payment
provided for under Section 9(c) of this Agreement is in lieu of any benefit
Executive would otherwise be entitled to receive under the SERP.

 

2



--------------------------------------------------------------------------------

6. Welfare Benefit Plans. The Company shall cease to be obligated to provide
life, personal accident, medical, dental and disability benefits and insurance
coverages for the Executive effective as of the Separation Date.

7. Executive Perquisites. The Company shall cease to be obligated to pay
Executive’s automobile, financial counseling, and executive physical examination
allowances effective as of the Separation Date.

8. Relocation. Executive shall be eligible to receive relocation assistance and
benefits for relocation to Pittsburgh or other U.S. city of his choosing, in
accordance with the Company’s relocation policy.

9. Company Payments. Notwithstanding any other provisions of the Employment
Agreement, and in consideration of the arrangements for Executive’s resignation
mutually agreed to between the Company and Executive, the Company shall make the
following payments to Executive:

 

  a. The gross sum of Eight hundred two thousand, four hundred thirty-one
dollars ($802,431.00) to be paid to Executive as salary continuation in three
equal installments, payable on each of the first three anniversary dates of the
Separation Date;

 

  b. The gross sum of One million, seven hundred sixty-eight thousand, eight
hundred eighty-six dollars ($1,768,886.00) to be paid to Executive as incentive
compensation continuation in three equal installments, payable on each of the
first three anniversary dates of the Separation Date;

 

3



--------------------------------------------------------------------------------

  c. The gross sum of Six million, one hundred eighteen thousand, six hundred
sixty-seven dollars ($6,118,667.00) as a SERP benefit, payable to Executive on a
date that is six months after the Separation Date, plus accrued interest as
provided under the terms of the SERP, with such amount to be adjusted as
provided under the terms of the SERP for the use of specific offsets from prior
employer benefits and actual Social Security benefits payable at age 62, based
upon no additional earnings after the Separation Date.

 

  d. The gross sum payable to Executive as deferred compensation under the
Company’s Key Employee Deferred Compensation Plan and as provided in the
deferral schedule attached hereto as Exhibit A, which schedule shall be subject
to any adjustment which may be required to ensure compliance with Internal
Revenue Code § 409A. As of November 7, 2006, such gross sum was four million,
seven hundred ninety-one thousand, eight hundred eighty-six dollars
($4,791,886.00).

10. Withholding. Unless expressly stated otherwise herein, all of the payments
to be made to Executive pursuant to this Separation Agreement shall be subject
to all withholding and/or deductions required by applicable law.

11. Restrictive Covenant. Executive acknowledges and agrees that Executive’s
covenants and agreements as set forth in Article 4 of the Employment Agreement
shall remain fully binding and effective as specified by their terms for a
period ending on March 31, 2010.

12. Release of Claims. Executive and the Company intend to settle any and all
claims that Executive may have against the Company as a result of the Company’s
hiring of Executive,

 

4



--------------------------------------------------------------------------------

Executive’s employment with the Company, Executive’s compensation while employed
with the Company, and Executive’s resignation from employment with the Company.
Executive agrees that, in exchange for the Company’s promises in this Separation
Agreement and in exchange for the consideration to be paid to Executive by the
Company as described above, Executive, on behalf of himself and his heirs,
successors and assigns, hereby releases and forever discharges the Company, its
subsidiaries and affiliates and all of their respective agents, officers,
employees, directors, shareholders and insurers (hereinafter, collectively
“Fuller”) from any and all liability, claims, charges, demands or causes of
action, which have or could be asserted against Fuller arising out of or in any
way relating to Executive’s employment, or the cessation of his employment, with
Fuller or any other occurrence whatsoever arising on or before the date this
Release is executed, including but not limited to:

A. Any claims, demands, or causes of action arising under, or any claim for
relief on the basis of, an alleged violation of the Civil Rights Act of 1991,
Title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment
Act of 1967, as amended, the Employee Retirement Income Security Act, Title 42
U.S. Section 1985, the Americans with Disabilities Act, the Older Workers
Benefits Protection Act, the Minnesota Human Rights Act, and/or any other
federal, state or local statute, ordinance, or regulation dealing in any way
with employment or employment discrimination;

B. Any claims, demands, or causes of action on the basis of any breach of an
expressed or implied employment contract under the common law of the State of
Minnesota, or any other state, or on the basis of any claim of defamation,
wrongful discharge, and/or any other common law, statutory, or tort or any other
claim whatsoever arising out of or in any way relating to Executive’s employment
with and resignation from employment with Fuller and/or

 

5



--------------------------------------------------------------------------------

any other occurrence prior to the date of this release, but excluding: (i) any
claims which Executive cannot waive as a matter of law; and (ii) any claims for
breach of the Company’s obligation with this Release; (iii) any claims arising
from events occurring after the execution of this release; and (iv) Executive’s
right to indemnification under the Company’s articles of incorporation and its
bylaws.

C. Executive warrants that he is legally competent to execute this release and
accept full responsibility therefore. Executive also agrees that he is signing
this release voluntarily and with full knowledge of its significance and legal
consequence. Executive acknowledges and agrees that he has been advised to
consult with an attorney before signing this release and that Fuller has given
him a full twenty-one (21) days within which to consider this release, before
signing, if he so desires.

D. Executive understands that he may rescind (that is, cancel) this release
within seven (7) calendar days of signing it to reinstate claims under the Age
Discrimination in Employment Act of 1967 and within fifteen (15) calendar days
to reinstate claims under the Minnesota Human Rights Act. To be effective, any
such rescission must be in writing and delivered to Fuller in care of the
Vice-President, Human Resources, 1200 Willow Lake Boulevard, St. Paul,
Minnesota. If delivered by mail, such rescission must be postmarked within the
applicable rescission period and sent by certified mail, return receipt to H.B.
Fuller Company at P.O. Box 64683, St. Paul, Minnesota 55164-0683, attention
Vice-President, Human Resources. Executive understands this release is effective
upon signing, and that he has no right to rescind the release of for claims not
specifically set forth in this paragraph D. Executive understands that this
release is a compromise and final settlement of all claims and fully discharges
Fuller from any further obligations except those expressly specified in this
Separation Agreement.

 

6



--------------------------------------------------------------------------------

13. Company Property. Executive agrees that, within seven business days
following the Separation Date, he shall return to the Company all Company books,
records or other property in his possession under his control which, to date,
has not already been returned.

14. Entire Agreement. This Separation Agreement contains the entire
understanding between the parties with respect to Executive’s employment with
the Company and his resignation from employment with the Company. Executive
hereby affirms that his rights to payments or benefits from the Employer by
reason of such resignation are specified exclusively and completely by this
Separation Agreement. Any modification of, or addition to, this Separation
Agreement must be in writing signed by Executive and by an authorized
representative of the Company.

15. Non-Admission. This Separation Agreement shall not in any way be construed
as an admission by the Company or by Executive that either has acted wrongfully
with respect to the other or any other person.

16. Non-assignability. This Separation Agreement is personal to Executive and
may not be assigned by Executive without the written agreement of the Company.
This Agreement shall be binding on the Company, its successors and assigns.

17. Third Party Benefit. Nothing in this Separation Agreement, express or
implied, is intended to confer upon any person any rights, remedies or
entitlements of any nature whatsoever. However, if Executive is deceased prior
to the Company’s payment to him in full of the cash amounts owed to him under
this Separation Agreement, any such amounts remaining due shall be paid by the
Company to the Executive’s estate.

 

7



--------------------------------------------------------------------------------

18. Choice of Law. This Separation Agreement shall be governed by, and
interpreted in accordance with, the laws of the State of Minnesota.

19. Executive’s Acknowledgment. Executive acknowledges and agrees that he has
received and read this Separation Agreement, that its provisions are
understandable to him, and that he fully appreciates and understands the meaning
of the terms of this Separation Agreement and their effect. Executive
acknowledges and agrees that he has been provided with a reasonable and
sufficient period of twenty-one (21) days within which to consider whether or
not to accept this Separation Agreement and that he has been advised to, and is
fully aware of his right to, consult with an attorney for advice in connection
with this Separation Agreement prior to signing the it. Executive acknowledges
that he has entered into this Separation Agreement freely and voluntarily.

IN WITNESS WHEREOF, the parties have executed this Agreement by their signatures
below.

 

 

/s/ Albert P. L. Stroucken

  Albert P. L. Stroucken   H.B. Fuller Company By      

/s/ Lee R. Mitau

Its  

Chair of Corporate Governance and Nominating Committee

 

8



--------------------------------------------------------------------------------

Albert P. Stroucken

            Exhibit A   

Key Employee Deferred Compensation Plan

 

Deferral Year

   Payment
Election -
Installments    Frequency   

Payment Start

Given A

12-01-06
Termination

  

Account

Balance As Of

11-07-06

 

2006

   1    Annual    Jun-07    $ 108,240  

2005

   1    Annual    Jun-07    $ 1,076,766 *

2004

   11    Annual    Jan-07    $ 311,836  

2003

   11    Annual    Jan-07    $ 403,969  

2002

   132    Monthly    Jan-07    $ 1,369,843  

2001

   132    Monthly    Jan-07    $ 723,108  

2000

   132    Monthly    Jan-07    $ 798,124               $ 4,791,886  

--------------------------------------------------------------------------------

* Includes FY 2004 PUP payments credited in 2005

 

9